Exhibit 10.15

RESTRICTED UNIT AWARD AGREEMENT
[U.S.]


This Restricted Unit award agreement (“Agreement”), effective for all purposes
as of «Option_Date», is between NuStar GP, LLC (the “Company”) and «First_Name»
«Middle_Name» «Last_Name» (“Participant”).
The parties hereto agree as follows:
1.
Participant is granted «Shares_Granted» Restricted Units under the NuStar GP,
LLC Third Amended and Restated 2000 Long-Term Incentive Plan (the “Plan”), and,
except as otherwise provided herein, this Agreement and the grant hereunder is
subject to and in accordance with the terms, provisions, conditions and
limitations of the Plan, as it may be amended. The Plan is hereby incorporated
into this Agreement by reference; provided, however, that, in the event of a
conflict between the Plan and this Agreement, this Agreement shall control. All
capitalized terms contained in this Agreement that are not defined herein shall
have the definition set forth in the Plan.



2.
The Restricted Units granted hereunder are subject to the following Restricted
Periods and will vest and accrue to Participant in the following increments:

«Shares_Period_1» Units on
«Vest_Date_Period_1»
«Shares_Period_2» Units on
«Vest_Date_Period_2»
«Shares_Period_3» Units on
«Vest_Date_Period_3»
«Shares_Period_4» Units on
«Vest_Date_Period_4»
«Shares_Period_5» Units on
«Vest_Date_Period_5»



The Restricted Units may vest prior to the expiration of such period, as set
forth in the Plan or herein. Upon the vesting of each Restricted Unit awarded
under this Agreement, Participant will be entitled to receive an unrestricted
common Unit of NuStar Energy L.P.
3.
Participant agrees that the unrestricted common Units to which Participant will
be entitled in connection with the vesting of each Restricted Unit may be
uncertificated and recorded with the Company’s service provider.



4.
Beginning with NuStar Energy L.P.’s quarter ended March 31, 2015 and then for
each subsequent quarter during the term of this Agreement, the Company agrees to
pay the Participant an amount equal to the product of (x) the number of
Restricted Units granted hereunder that remain outstanding and unvested as of
the record date for such quarter; and (y) the quarterly distribution declared by
NuStar Energy L.P.’s board of directors for such quarter (such product, the
“DERs”). DERs are also otherwise subject to the same restrictions as the
Restricted Units.



5.
In compliance with Section 409A of the Internal Revenue Code, the issuance of
Units hereunder shall be made on or as soon as reasonably practical following
the applicable date of vesting, but in any event no later than the 15th day of
the third month following the end of the year in which the applicable date of
vesting occurs. With respect to the DERs described herein, any cash payment made
in accordance therewith shall be made by the last day of the fiscal quarter
during which cash distributions are made by NuStar Energy L.P., but in any event
by no later than the 15th day of the third month following the end of the year
in which the applicable cash distributions are made. This Agreement and the
grant evidenced hereby are intended to comply, and shall be administered
consistently, in all respects with Section 409A of the Internal Revenue Code and
the regulations promulgated thereunder. If necessary in order to ensure such
compliance, this Agreement may be reformed consistent with guidance issued by
the Internal Revenue Service. The Company will withhold any taxes due from
Participant’s grant as required by law, which, in the sole discretion of the
Company, may include withholding a number of Restricted Units otherwise payable
to Participant.

6.
If Participant's employment is terminated for any reason, any Restricted Units
held by such Participant that remain unvested and outstanding as of the date of
such termination shall automatically lapse and be forfeited as of the close of
business for such date.

7.
This Agreement shall be binding upon the parties hereto and their respective
heirs, legal representatives, and successors.

8. The validity, construction and effect of this Agreement shall be determined
by the laws of the State of Texas.




--------------------------------------------------------------------------------



9.
Neither Participant, nor any person claiming by, through or under Participant
with respect to the Restricted Units, shall have any rights as a unitholder of
NuStar Energy L.P. (including, without limitation, voting rights).

10.
Any interest that Participant may have under this Agreement or the Plan, with
respect to any Restricted Unit, DERs or otherwise, are of a personal nature and
may not be sold, mortgaged, pledged, assigned, transferred, conveyed or disposed
of in any manner by Participant. Any such attempted sale, mortgage, pledge,
assignment, transfer, conveyance or disposition shall be void, and the Company
shall be neither bound nor obligated thereby.



NUSTAR GP, LLC




By:         
Curtis V Anastasio
President & Chief Executive Officer
Accepted:


    
«First_Name» «Middle_Name» «Last_Name»
«Option_Date»




